


Exhibit 10.2
















ENCORE CAPITAL GROUP, INC.


EXECUTIVE SEPARATION PLAN


























As Adopted Effective November 4, 2014

1

--------------------------------------------------------------------------------






ENCORE CAPITAL GROUP, INC.
EXECUTIVE SEPARATION PLAN




Table of Contents


Section 1
 
Definitions
Section 2
 
Purpose of Plan
Section 3
 
Eligibility and Participation
Section 4
 
Administration
Section 5
 
Separation Due to Death
Section 6
 
Separation Due to Disability
Section 7
 
Separation Due to Retirement
Section 8
 
Separation for Cause or Quit
Section 9
 
Separation without Cause or for Good Reason
Section 10
 
Change in Control
Section 11
 
Participant Obligations
Section 12
 
Claims
Section 13
 
Taxes
Section 14
 
Term of Plan; Amendment and Termination of Plan
Section 15
 
Miscellaneous






2

--------------------------------------------------------------------------------
















ENCORE CAPITAL GROUP, INC.


EXECUTIVE SEPARATION PLAN








1.0
DEFINITIONS



The following terms shall have the following meanings unless the context
indicates otherwise:


1.1
“Affiliate” of a person or other entity shall mean a person or other entity that
directly or indirectly controls, is controlled by, or is under common control
with the person or other entity specified.



1.2
“Beneficiary” shall mean a beneficiary designated in writing by the Participant
to receive any Separation Benefits in accordance with Sections 5 through 10
below. If no beneficiary is designated by the Participant, then the
Participant's estate shall be deemed to be the Participant's Beneficiary.



1.3
“Board” shall mean the Board of Directors of the Company.



1.4
“Bonus” shall mean the Participant’s annual cash bonus with respect to the year
in which the Separation Date occurs.



1.5
“Cause” shall mean – unless otherwise defined in an employment agreement between
the Participant and the Company or Subsidiary – the occurrence of any of the
following:



(1)
a conviction of the Participant of – or the plea of guilty or nolo contendere to
– (i) a felony or (ii) a misdemeanor involving moral turpitude; or



(2)
willful misconduct or gross negligence by the Participant; or



(3)
failure by the Participant to carry out the lawful and reasonable directions of
the Board or the Participant’s immediate supervisor, as the case may be; or



(4)
refusal to cooperate or non-cooperation by the Participant with any governmental
regulatory authority; or



(5)
fraud, embezzlement, theft or dishonesty by the Participant against the Company
or any Subsidiary or a material violation by the Participant of a policy or
procedure of the Company or the Company’s Standards of Business Conduct,
resulting, in any case, in harm to the Company or any Subsidiary.



1.6
“CEO” shall mean the Executive serving as the chief executive officer of the
Company at the relevant time.



1.7
“Change in Control” shall mean the occurrence of any of the following events:



(1)
any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the Exchange
Act, becomes a “beneficial owner,” as such term is used in Rule 13d‑3
promulgated under the Exchange Act, of 50% or more of the Voting Stock (as
defined below) of the Company; or



(2)
the majority of the Board consists of individuals other than Incumbent
Directors; provided that any person becoming a director subsequent to the
Effective Date whose election or nomination for


3

--------------------------------------------------------------------------------




election was supported by two-thirds of the directors who then comprised the
Incumbent Directors shall be considered to be an Incumbent Director; or


(3)
the Company adopts any plan of liquidation providing for the distribution of all
or substantially all of its assets; or



(4)
all or substantially all of the assets or business of the Company are disposed
of pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned the Voting Stock of the Company, all of the Voting
Stock or other ownership interests of the entity or entities, if any, that
succeed to the business of the Company); or



(5)
the Company combines with another company and is the surviving corporation but,
immediately after the combination, the shareholders of the Company immediately
prior to the combination hold, directly or indirectly, 50% or less of the Voting
Stock of the combined company (there being excluded from the number of shares
held by such shareholders, but not from the Voting Stock of the combined
company, any shares received by Affiliates of such other company in exchange for
stock of such other company).



1.8
“Change-in-Control Date” shall mean the date that a Change in Control first
occurs.



1.9
“Change-in-Control Health Continuation Period” shall mean the period commencing
on the Separation Date and continuing until the end of the applicable period as
shown on Schedule B and which is to be used if the Participant’s Separation is
without Cause or – for certain Participants – for Good Reason in connection with
a Change in Control.



1.10
“Change-in-Control Non-Competition Period” shall mean the period commencing on
the date the Executive becomes a Participant and continuing until the end of the
applicable period as shown on Schedule B and which is to be used if the
Participant’s Separation is without Cause or – for certain Participants – for
Good Reason in connection with a Change in Control.



1.11
“Change-in-Control Non-Solicitation Period” shall mean the period commencing on
the date the Executive becomes a Participant and continuing until the end of the
applicable period as shown on Schedule B.



1.12
“Change-in-Control Severance Multiple” shall mean the multiplier that shall be
used to determine cash Separation Benefits paid to the Participant as shown on
Schedule B and which is to be used if the Participant’s Separation is without
Cause or – for certain Participants – for Good Reason in connection with a
Change in Control.



1.13
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.



1.14
“Committee” shall mean the Board's Compensation Committee as constituted from
time to time.



1.15
“Company” shall mean Encore Capital Group, Inc., a Delaware corporation,
including any successor entity or any successor to the assets of the Company
that has assumed the Plan.



1.16
“Competitive Activity” shall mean the Participant’s engaging in an activity –
whether as an employee, consultant, principal, member, agent, officer, director,
partner or shareholder (except as a less than 1% shareholder of a publicly
traded company) – that is competitive with any business of the Company or any
Subsidiary conducted by the Company or such Subsidiary at any time during the
Standard Non-Competition Period or the Change-in-Control Non-Competition Period
(as applicable); provided, however, that the Participant may be employed by or
otherwise associated with:



(i)
a business of which a subsidiary, division, segment, unit, etc. is in
competition with the Company or any Subsidiary but as to which such subsidiary,
division, segment, unit, etc. the Participant has absolutely no direct or
indirect responsibilities or involvement, or



(ii)
a company where the Competitive Activity is:


4

--------------------------------------------------------------------------------






(A)
from the perspective of such company, de minimis with respect to the business of
such company and its affiliates, and



(B)
from the perspective of the Company or any Subsidiary, not in material
competition with the Company or any Subsidiary.



1.17
“Disability” shall mean a disability as determined in accordance with the
Company's (or the applicable Subsidiary's) long-term disability plan or program
in effect on the date that the disability first occurs, or if no such plan or
program is in effect on the date that the disability first occurs, then a
disability as defined under Code Section 22(e)(3).



1.18
“Effective Date” shall mean the date the Board adopts the Plan.



1.19
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.



1.20
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.



1.21
“Executive” shall mean a regular full-time employee of the Company or any
Subsidiary with executive, managerial or similar duties and responsibilities.



1.22
“Good Reason” shall mean – unless otherwise defined in an in-force employment
agreement between the Participant and the Company or Subsidiary – the occurrence
of any of the following within the 60-day period preceding a Separation Date
without the Participant’s prior written consent:



(1)
a material reduction in the Participant's base salary or annual cash bonus
opportunity (other than any reduction applicable to all similarly situated
Executives generally); or



(2)
a material adverse diminution of the Participant’s titles, authority, duties or
responsibilities, or the assignment to the Participant of titles, authority,
duties or responsibilities that are materially inconsistent with his or her
titles, authority, duties and/or responsibilities in a manner materially adverse
to the Participant; or



(3)
a failure of the Company to obtain the assumption in writing of its obligations
under the Plan by any successor to all or substantially all of the assets of the
Company within 45 days after a merger, consolidation, sale or similar
transaction that qualifies as a Change in Control; or



(4)
an actual relocation of the Participant’s primary office location to a location
that is (i) more than 35 miles from the Participant’s present primary office
location and (ii) more than 35 miles from the Participant’s primary residence at
the time of such relocation.



1.23
“Incumbent Directors” shall mean the members of the Board as of the Effective
Date.



1.24
“Participant” shall mean an Executive who has been designated to participate in
the Plan in accordance with Section 3 below and who is participating in the Plan
on the Separation Date.



1.25
“Plan” shall mean the Encore Capital Group, Inc. Executive Separation Plan.



1.26
“Quit” shall mean termination of the Participant’s employment by the Participant
other than due to death, Disability, Retirement or – for certain Participants –
for Good Reason.



1.27
“Retirement” shall mean that the Participant has retired in accordance with the
Company’s applicable benefit and compensation plans, including but not limited
to the Company’s primary qualified pension benefit plan (as such term is defined
under ERISA Section 3(2)).



1.28
“Salary” shall mean the highest annual base salary paid to the Participant
during the 12-month period immediately preceding the earlier of (i) the
Separation Date or (ii) the Change-in-Control Date, with such amount increased
(if applicable) to take into account any elective or mandatory deferrals.




5

--------------------------------------------------------------------------------




1.29
“Separated Participant” shall mean a Participant whose employment with the
Company and/or any of its Subsidiaries has been terminated.



1.30
“Separation” shall mean a termination of the Participant’s employment:



(1)
due to the death of the Participant; or



(2)
by the Company or by the Participant due to Disability; or



(3)
by the Participant as a Retirement; or



(4)
by the Company for Cause; or



(5)
by the Company without Cause; or



(6)
by the Participant as a Quit; or



(7)
for certain Participants, by the Participant for Good Reason.



1.31
“Separation Benefits” shall mean the compensation and benefits payable or
provided to a Separated Participant under the Plan.



1.32
“Separation Date” shall mean the date the Participant's employment with the
Company and/or a Subsidiary is terminated.



1.33
“Standard Health Continuation Period” shall mean the period commencing on the
Separation Date and continuing until the end of the applicable period as shown
on Schedule A and which is to be used if the Participant’s Separation is without
Cause or – for certain Participants – for Good Reason and is NOT in connection
with a Change in Control.



1.34
“Standard Non-Competition Period” shall mean the period commencing on the date
the Executive becomes a Participant and continuing until the end of the
applicable period as shown on Schedule A and which is to be used if the
Participant’s Separation is without Cause or – for certain Participants – for
Good Reason and is NOT in connection with a Change in Control.



1.35
“Standard Non-Solicitation Period” shall mean the period commencing on the date
the Executive becomes a Participant and continuing until the end of the
applicable period as shown on Schedule A.



1.36
“Standard Severance Multiple” shall mean the multiplier that shall be used to
determine cash Separation Benefits paid to the Participant as shown on Schedule
A and which is to be used if the Participant’s Separation is without Cause or –
for certain Participants – for Good Reason and is NOT in connection with a
Change in Control.



1.37
“Standard Vesting Continuation Period” shall mean the period over which
equity-based compensation will continue to vest/become exercisable commencing on
the Separation Date and continuing until the end of the applicable period as
shown on Schedule A and which is to be used if the Participant’s Separation is
without Cause or – for certain Participants – for Good Reason and is NOT in
connection with a Change in Control.



1.38
“Subsidiary” shall mean a corporation of which the Company directly or
indirectly owns more than 50 percent of the Voting Stock or any other business
entity in which the Company directly or indirectly has an ownership interest of
more than 50 percent.



1.39
“Voting Stock” shall mean capital stock of any class or classes having general
voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors of a corporation.



2.0
PURPOSE OF PLAN



2.1
Purpose. The purpose of the Plan is:


6

--------------------------------------------------------------------------------






(a)
to provide the terms and conditions relating to an Executive’s separation from
service from the Company and/or any of its Subsidiaries;



(b)
to retain certain highly qualified individuals as Executives; and



(c)
to maintain the focus of such Executives on the business of the Company and to
mitigate the distractions caused by the possibility that (i) the Executive’s
employment may be terminated or (ii) the Company may be the target of an
acquisition.



The Plan is intended to qualify as an “employee benefit plan” (as such term is
defined under ERISA Section 3(3)) and, accordingly, the Plan is intended to be
subject to ERISA. In addition, the Plan is intended to qualify as a “top-hat”
plan (as such term is commonly used under the ERISA regulations promulgated by
the U.S. Department of Labor) since it provides benefits only to a select group
of management or highly compensated employees of the Company.


The Plan is NOT intended to provide “nonqualified deferred compensation” as such
term is defined and used under Code Section 409A. Accordingly, the Plan is NOT
intended to be subject to Code Section 409A.


3.0
ELIGIBILITY AND PARTICIPATION



3.1
Eligibility. All Executives of the Company shall be eligible to participate in
the Plan.



3.2
Participation. Participants shall consist of the CEO and those Executives
designated by the CEO in his or her sole discretion to participate in the Plan;
provided, however, that the CEO shall not designate an Executive as a new
Participant following a Change-in-Control Date. An Executive who becomes a
Participant shall remain the Participant until the earlier of (i) a date certain
as determined by the Committee or CEO or (ii) the termination of the Plan in
accordance with Section 14 below.



3.3
Committee Approval. Notwithstanding anything contained in the Plan to the
contrary, an Executive designated by the CEO in accordance with Section 3.2
above shall not become a Participant until such designation has been approved in
writing by the Committee.



4.0
ADMINISTRATION



4.1
Responsibility. The Committee shall have the responsibility, in its sole
discretion, to control, operate, manage and administer the Plan in accordance
with its terms.



4.2
Authority of the Committee. The Committee shall have the maximum discretionary
authority permitted by law that may be necessary to enable it to discharge its
responsibilities with respect to the Plan, including but not limited to the
following:



(a)
to determine eligibility for participation in the Plan;



(b)
to approve Executives designated as Participants by the CEO;



(c)
to determine or calculate the Participant's Separation Benefits;



(d)
to correct any defect, supply any omission, or reconcile any inconsistency in
the Plan in such manner and to such extent as it shall deem appropriate in its
sole discretion to carry the same into effect;



(e)
to issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it from time to time deems proper;



(f)
to make rules for carrying out and administering the Plan and make changes in
such rules as it from time to time deems proper;



(g)
to the extent permitted under the Plan, grant waivers of Plan terms, conditions,
restrictions, and limitations;


7

--------------------------------------------------------------------------------






(h)
to make reasonable determinations as to the Participant's eligibility for
benefits under the Plan, including determinations as to Cause and Good Reason;
and



(i)
to take any and all other actions it deems necessary or advisable for the proper
operation or administration of the Plan.



4.3
Action by the Committee. The Committee may act only by a majority of its
members. Any determination of the Committee may be made, without a meeting, by a
writing or writings signed by all of the members of the Committee. In addition,
the Committee may authorize any one or more of its members to execute and
deliver documents on behalf of the Committee.



4.4
Delegation of Authority. The Committee may delegate to one or more of its
members, or to one or more agents, such administrative duties as it may deem
advisable; provided, however, that any such delegation shall be in writing. In
addition, the Committee, or any person to whom it has delegated duties as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid by the Company, or the Subsidiary whose employees have
benefited from the Plan, as determined by the Committee.



4.5
Determinations and Interpretations by the Committee. All determinations and
interpretations made by the Committee shall be binding and conclusive to the
maximum extent permitted by law on all Participants and their heirs, successors,
and legal representatives.



4.6
Information. The Company shall furnish to the Committee in writing all
information the Committee may deem appropriate for the exercise of its powers
and duties in the administration of the Plan. Such information may include, but
shall not be limited to, the full names of all Participants, their earnings and
their dates of birth, employment, retirement or death. Such information shall be
conclusive for all purposes of the Plan, and the Committee shall be entitled to
rely thereon without any investigation thereof.



4.7
Liability. No member of the Board, no member of the Committee and no employee of
the Company shall be liable for any act or failure to act hereunder, except in
circumstances involving his or her bad faith, gross negligence or willful
misconduct, or for any act or failure to act hereunder by any other member or
employee or by any agent to whom duties in connection with the administration of
the Plan have been delegated.



4.8
Indemnification. The Company shall indemnify members of the Committee and any
agent of the Committee who is an employee of the Company, against any and all
liabilities or expenses to which they may be subjected by reason of any act or
failure to act with respect to their duties on behalf of the Plan, except in
circumstances involving such person's bad faith, gross negligence or willful
misconduct.



5.0
SEPARATION DUE TO DEATH



5.1
Separation Event. The Participant’s employment with the Company and/or any of
its Subsidiaries shall terminate on the date of the Participant’s death, and the
Separated Participant shall be entitled to receive the Separation Benefits
provided under this Section 5.



5.2
Accrued Obligations. Unless otherwise provided in any written plan, program,
agreement or arrangement between the Company and the Participant, the Company
shall pay to the Separated Participant during the 30-day period immediately
following the Separation Date, a lump sum cash payment equal to the
Participant’s earned but unpaid Salary, plus earned but unpaid bonus for prior
years’ service, plus unreimbursed expenses, plus any and all other Company
obligations that are accrued and due and owing to the Separated Participant.



5.3
Cash Severance Benefits. Unless otherwise provided in any written plan, program,
agreement or arrangement between the Company and the Participant, the Company
shall have no obligation to pay to the Separated Participant any cash severance
benefits.




8

--------------------------------------------------------------------------------




5.4
Long-Term Incentive Compensation. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, any
and all long-term incentive arrangements shall vest, be exercisable and/or
become payable in accordance with the terms and conditions of the long-term
incentive compensation plan and award agreement.



5.5
Pension-Benefit Arrangements. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, all
benefits under all pension-benefit arrangements, including deferred compensation
arrangements, shall be paid in accordance with the terms and conditions of the
applicable plan, program, agreement or arrangement. Notwithstanding the
preceding sentence, the Committee may accelerate such payment, in its sole
discretion, after having received advice from the Company’s tax advisors that
such acceleration would not violate Code Section 409A or any other provision of
the Code.



5.6
Welfare-Benefit Arrangements. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, the
dependents of the deceased Separated Participant shall be entitled to receive
continued health coverage in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985 and the Affordable Care Act of 2010. Unless otherwise
provided for in any written agreement between the Company and a Separated
Participant, or as otherwise agreed to by the Committee in its sole discretion,
all other welfare benefits shall cease as of the Separation Date.



5.7
Payment of Separation Benefits to Beneficiaries. Unless otherwise provided in
any written plan, program, agreement or arrangement between the Company and the
Participant, all Separation Benefits under this Section 5 shall be paid to the
Separated Participant's Beneficiary.



5.8
Other Benefits. Notwithstanding anything contained in the Plan to the contrary,
the Company or the Committee may, in its sole discretion, provide benefits in
addition to the benefits described under this Section 5.



6.0
SEPARATION DUE TO DISABILITY



6.1
Separation Event. The Participant’s employment with the Company and/or any of
its Subsidiaries shall terminate on the date the Participant or the Company
(and/or any of its Subsidiaries) terminates such employment due to a Disability,
and the Separated Participant shall be entitled to receive the Separation
Benefits provided under this Section 6.



6.2
Accrued Obligations. Unless otherwise provided in any written plan, program,
agreement or arrangement between the Company and the Participant, the Company
shall pay to the Separated Participant during the 30-day period immediately
following the Separation Date, a lump sum cash payment equal to the
Participant’s earned but unpaid Salary, plus earned but unpaid bonus for prior
years’ service, plus unreimbursed expenses, plus any and all other Company
obligations that are accrued and due and owing to the Separated Participant.



6.3
Cash Severance Benefits. Unless otherwise provided in any written plan, program,
agreement or arrangement between the Company and the Participant, the Company
shall have no obligation to pay to the Separated Participant any cash severance
benefits.

    
6.4
Long-Term Incentive Compensation. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, any
and all long-term incentive arrangements shall vest, be exercisable and/or
become payable in accordance with the terms and conditions of the long-term
incentive compensation plan and award agreement.



6.5
Pension-Benefit Arrangements. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, all
benefits under all pension-benefit arrangements, including deferred compensation
arrangements, shall be paid in accordance with the terms and conditions of the
applicable plan, program, agreement or arrangement. Notwithstanding the
preceding sentence, the Committee may accelerate such payment, in its sole
discretion, after having received advice from the Company’s tax advisors that
such acceleration would not violate Code Section 409A or any other provision of
the Code.




9

--------------------------------------------------------------------------------




6.6
Welfare-Benefit Arrangements. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, the
Separated Participant and his or her dependents shall be entitled to receive
continued health coverage in accordance with rules and provisions under the
Consolidated Omnibus Budget Reconciliation Act of 1985 and the Affordable Care
Act of 2010. Unless otherwise provided for in any written plan, program,
agreement or arrangement between the Company and a Separated Participant, or as
otherwise agreed to by the Committee in its sole discretion, all other welfare
benefits shall cease as of the Separation Date due to Disability.



6.7
Payment of Separation Benefits to Beneficiaries. Unless otherwise provided in
any written plan, program, agreement or arrangement between the Company and the
Participant, in the event of the Separated Participant's death, all Separation
Benefits that would have been paid to the Separated Participant under this
Section 6 but for his or her death, shall be paid to the Separated Participant's
Beneficiary.



6.8
Other Benefits. Notwithstanding anything contained in the Plan to the contrary,
the Company or the Committee may, in its sole discretion, provide benefits in
addition to the benefits described under this Section 6.



7.0
SEPARATION DUE TO RETIREMENT



7.1
Separation Event. The Participant’s employment with the Company and/or any of
its Subsidiaries shall terminate on the date the Participant terminates his or
her employment with the Company and/or any of its Subsidiaries due to a
Retirement, and the Separated Participant shall be entitled to receive the
Separation Benefits provided under this Section 7.



7.2
Accrued Obligations. Unless otherwise provided in any written plan, program,
agreement or arrangement between the Company and the Participant, the Company
shall pay to the Separated Participant during the 30-day period immediately
following the Separation Date, a lump sum cash payment equal to the
Participant’s earned but unpaid Salary, plus earned but unpaid bonus for prior
years’ service, plus unreimbursed expenses, plus any and all other Company
obligations that are accrued and due and owing to the Separated Participant.



7.3
Cash Severance Benefits. Unless otherwise provided in any written plan, program,
agreement or arrangement between the Company and the Participant, the Company
shall have no obligation to pay to the Separated Participant any cash severance
benefits.



7.4
Long-Term Incentive Compensation. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, any
and all long-term incentive arrangements shall vest, be exercisable and/or
become payable in accordance with the terms and conditions of the long-term
incentive compensation plan and award agreement.



7.5
Pension-Benefit Arrangements. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, all
benefits under all pension-benefit arrangements, including deferred compensation
arrangements, shall be paid in accordance with the terms and conditions of the
applicable plan, program, agreement or arrangement. Notwithstanding the
preceding sentence, the Committee may accelerate such payment, in its sole
discretion, after having received advice from the Company’s tax advisors that
such acceleration would not violate Code Section 409A or any other provision of
the Code.



7.6
Welfare-Benefit Arrangements. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, the
Separated Participant and his or her dependents shall be entitled to receive
continued health coverage in accordance with rules and provisions under the
Consolidated Omnibus Budget Reconciliation Act of 1985 and the Affordable Care
Act of 2010. Unless otherwise provided for in any written plan, program,
agreement or arrangement between the Company and a Separated Participant, or as
otherwise agreed to by the Committee in its sole discretion, all other welfare
benefits shall cease as of the Separation Date.



7.7
Payment of Separation Benefits to Beneficiaries. Unless otherwise provided in
any written plan, program, agreement or arrangement between the Company and the
Participant, in the event of the Separated Participant's death, all Separation
Benefits that would have been paid to the Separated Participant under this
Section 7 but for his or her death, shall be paid to the Separated Participant's
Beneficiary.


10

--------------------------------------------------------------------------------






7.8
Other Benefits. Notwithstanding anything contained in the Plan to the contrary,
the Company or the Committee may, in its sole discretion, provide benefits in
addition to the benefits described under this Section 7.



8.0
SEPARATION FOR CAUSE OR QUIT



8.1
Separation Event. The Participant’s employment with the Company and/or any of
its Subsidiaries shall terminate on the date that:



(a)
the Company and/or any of its Subsidiaries terminate(s) the Participant’s
employment for     Cause; or



(b)
the Participant Quits;



and the Separated Participant shall be entitled to receive the Separation
Benefits provided under this Section 8. If the Participant Quits, then such
Participant shall notify the Company in writing at least 30 days prior to the
Separation Date.


8.2
Accrued Obligations. Unless otherwise provided in any written plan, program,
agreement or arrangement between the Company and the Participant, the Company
shall pay to the Separated Participant during the 30-day period immediately
following the Separation Date, a lump sum cash payment equal to the
Participant’s earned but unpaid Salary, plus unreimbursed expenses, plus any and
all other Company obligations that are accrued and due and owing to the
Separated Participant.



8.3
Cash Severance Benefits. Unless otherwise provided in any written plan, program,
agreement or arrangement between the Company and the Participant, the Company
shall have no obligation to pay to the Separated Participant any cash severance
benefits.



8.4
Long-Term Incentive Compensation. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, any
and all long-term incentive arrangements shall immediately be forfeited as of
the Separation Date.



8.5
Pension-Benefit Arrangements. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, all
benefits under all pension-benefit arrangements, including deferred compensation
arrangements, shall be immediately forfeited by the Separated Participant as of
the Separation Date, provided that such forfeiture does not violate ERISA.



8.6
Welfare-Benefit Arrangements. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, the
Separated Participant and his or her dependents shall be entitled to receive
continued health coverage in accordance with rules and provisions under the
Consolidated Omnibus Budget Reconciliation Act of 1985 and the Affordable Care
Act of 2010. Unless otherwise provided for in any written plan, program,
agreement or arrangement between the Company and a Separated Participant, or as
otherwise agreed to by the Committee in its sole discretion, all other welfare
benefits shall cease as of the Separation Date.



8.7
Payment of Separation Benefits to Beneficiaries. Unless otherwise provided in
any written plan, program, agreement or arrangement between the Company and the
Participant, in the event of the Separated Participant's death, all Separation
Benefits that would have been paid to the Separated Participant under this
Section 8 but for his or her death, shall be paid to the Separated Participant's
Beneficiary.



8.8
Other Benefits. Notwithstanding anything contained in the Plan to the contrary,
the Company or the Committee may, in its sole discretion, provide benefits in
addition to the benefits described under this Section 8.



9.0
SEPARATION WITHOUT CAUSE OR FOR GOOD REASON



9.1
Separation Event. The Participant’s employment with the Company and/or any of
its Subsidiaries shall terminate on the date that the Company and/or any of its
Subsidiaries terminate(s) the Participant’s


11

--------------------------------------------------------------------------------




employment with the Company and/or any of its Subsidiaries without Cause (other
than due to death, a Disability or a Retirement) or – for certain Participants –
on the date that the Participant terminates his or her employment for Good
Reason, and the Separated Participant shall be entitled to receive the
Separation Benefits provided under this Section 9.


9.2
Accrued Obligations. Unless otherwise provided in any written plan, program,
agreement or arrangement between the Company and the Participant, the Company
shall pay to the Separated Participant during the 30-day period immediately
following the Separation Date, a lump sum cash payment equal to the
Participant’s earned but unpaid Salary, plus earned but unpaid bonus for prior
years’ service, plus unreimbursed expenses, plus any and all other Company
obligations that are accrued and due and owing to the Separated Participant.



9.3
Cash Severance Benefits. Unless otherwise provided in any written plan, program,
agreement or arrangement between the Company and the Participant, the Company
shall pay to the Separated Participant:



(b)
a lump sum cash payment equal to the product of (i) the Standard Severance
Multiple times (i) the Separated Participant's Salary, payable on the 60th day
immediately following the Separation Date, and



(a)
a pro rata Bonus based on (i) the number of full and partial months that the
Participant was employed during the year in which the Separation Date occurs and
(ii) achievement of the applicable performance conditions, payable when such
bonuses are paid to other similarly situated Executives.



9.4
Equity-Based Compensation. Notwithstanding anything contained in any written
plan, program, agreement or arrangement between the Company and the Participant:



(a)
All shares underlying time-based and performance-based equity awards will
continue to vest as if the Participant were still an employee during the
Standard Vesting Continuation Period, and all unvested shares underlying
time-based and performance-based equity awards that do not vest during the
Standard Vesting Continuation shall be forfeited; and



(b)
Stock options and stock-settled stock appreciation rights held by the
Participant that are vested     as of the Separation Date or vest during the
during the Standard Vesting Continuation Period shall remain exercisable until
the earlier of (i) the 90th day immediately following the Standard Vesting
Continuation Period or (ii) the stock option’s and/or stock appreciation right’s
originally scheduled expiration date.



9.5
Long-Term Incentive Compensation. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, all
long-term incentive arrangements (other than equity-based compensation) shall
forfeit, vest and/or be paid in accordance with the terms and conditions of the
applicable plan, program, agreement or arrangement. Notwithstanding the
preceding sentence, the Committee may accelerate such payment, in its sole
discretion, after having received advice from the Company’s tax advisors that
such acceleration would not violate Code Section 409A or any other provision of
the Code.



9.6
Pension-Benefit Arrangements. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, all
benefits under all pension-benefit arrangements, including deferred compensation
arrangements, shall be paid in accordance with the terms and conditions of the
applicable plan, program, agreement or arrangement. Notwithstanding the
preceding sentence, the Committee may accelerate such payment, in its sole
discretion, after having received advice from the Company’s tax advisors that
such acceleration would not violate Code Section 409A or any other provision of
the Code.



9.7
Welfare-Benefit Arrangements. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, the
Company shall provide a Separated Participant with a lump sum cash payment equal
to the estimated value of continued health coverage during the Standard Health
Continuation Period, payable on the 60th day following the Separation Date.
Unless otherwise provided for in any written plan, program, agreement or
arrangement between the Company and a Separated Participant, or as otherwise
agreed to by the Committee in its sole discretion, all other welfare benefits
shall cease as of the Separation Date. Following the Separation Date, the
Separated Participant and his or her


12

--------------------------------------------------------------------------------




dependents shall be entitled to receive continued health coverage in accordance
with rules and provisions under the Consolidated Omnibus Budget Reconciliation
Act of 1985 and the Affordable Care Act of 2010, if applicable.


9.8
Payment of Separation Benefits to Beneficiaries. Unless otherwise provided in
any written plan, program, agreement or arrangement between the Company and the
Participant, in the event of the Separated Participant's death, all Separation
Benefits that would have been paid to the Separated Participant under this
Section 9 but for his or her death, shall be paid to the Separated Participant's
Beneficiary.



9.9
Other Benefits. Notwithstanding anything contained in the Plan to the contrary,
the Company or the Committee may, in its sole discretion, provide benefits in
addition to the benefits described under this Section 9.



10.0
CHANGE IN CONTROL



10.1
Separation Event. The Participant’s employment with the Company and/or any of
its Subsidiaries shall terminate on the date that the Company and/or any of its
Subsidiaries terminate(s) the Participant’s employment with the Company and/or
any of its Subsidiaries without Cause (other than due to death, a Disability or
a Retirement) or – for certain Participants – on the date that the Participant
terminates his or her employment for Good Reason during the period commencing on
the 180th day immediately preceding a Change-in-Control Date and ending on the
2nd anniversary of such Change-in-Control Date, and the Separated Participant
shall be entitled to receive the Separation Benefits provided under this Section
10.



10.2
Accrued Obligations. Unless otherwise provided in any written plan, program,
agreement or arrangement between the Company and the Participant, the Company
shall pay to the Separated Participant during the 30-day period immediately
following the Separation Date, a lump sum cash payment equal to the
Participant’s earned but unpaid Salary, plus earned but unpaid bonus for prior
years’ service, plus unreimbursed expenses, plus any and all other Company
obligations that are accrued and due and owing to the Separated Participant.



10.3
Cash Severance Benefits. Unless otherwise provided in any written plan, program,
agreement or arrangement between the Company and the Participant, the Company
shall pay to the Separated Participant on the 60th day immediately following the
Separation Date a lump sum cash amount equal to the sum of:



(a)
the product of (i) the Change-in-Control Severance Multiple times (ii) the
Separated Participant's Salary, plus



(b)
a pro rata Bonus based on (i) the number of full and partial months that the
Participant was employed during the year in which the Separation Date occurs and
(ii) the Participant’s target Bonus, plus



(c)
the greater of (i) the Participant’s target Bonus or (ii) the Participant’s
Bonus that would have     been paid assuming that actual year-to-date
performance was annualized.



10.4
Equity-Based Compensation. Notwithstanding anything contained in any written
plan, program, agreement or arrangement between the Company and the Participant:



(a)
Based on the greater of (i) the number of performance-based shares,
performance-based stock units, performance-based stock options, and
performance-based stock-settled stock appreciation rights at target level or
(ii) the number of performance-based shares, performance-based stock units,
performance-based stock options, and performance-based stock-settled stock
appreciation rights that would have vested if performance as of the performance
period to date was applied to the full performance period, a pro rata number of
shares or units (based on the number of full and partial months that the
Participant was employed during the applicable performance period underlying the
performance equity award held by the Participant on the Separation Date shall
immediately vest as of the Separation Date; provided that this Section 10.4(a)
shall not apply to any performance-based equity the vesting of which solely
occurs due to the achievement of a specific stock price;



(b)
any and all shares of restricted stock or restricted stock units held by the
Participant on the Separation Date shall immediately vest as of the Separation
Date; and


13

--------------------------------------------------------------------------------






(c)
any and all unvested time-vested stock options or stock-settled stock
appreciation rights shall immediately vest as of the Separation Date, and any
and all stock options and stock appreciation rights held by the Participant on
the Separation Date (including those stock options and/or stock appreciation
rights that vest/become exercisable under this Section 10.4) shall remain
exercisable until the earlier of (i) the 90th day immediately following the
Separation Date or (ii) the stock option’s and/or stock appreciation right’s
originally scheduled expiration date.



10.5
Long-Term Incentive Compensation. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, all
long-term incentive arrangements (other than equity-based compensation) shall
forfeit, vest and/or be paid in accordance with the terms and conditions of the
applicable plan, program, agreement or arrangement. Notwithstanding the
preceding sentence, the Committee may accelerate such payment, in its sole
discretion, after having received advice from the Company’s tax advisors that
such acceleration would not violate Code Section 409A or any other provision of
the Code.



10.6
Pension-Benefit Arrangements. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, all
benefits under all pension-benefit arrangements, including deferred compensation
arrangements, shall be paid in accordance with the terms and conditions of the
applicable plan, program, agreement or arrangement. Notwithstanding the
preceding sentence, the Committee may accelerate such payment, in its sole
discretion, after having received advice from the Company’s tax advisors that
such acceleration would not violate Code Section 409A or any other provision of
the Code.



10.7
Welfare-Benefit Arrangements. Unless otherwise provided in any written plan,
program, agreement or arrangement between the Company and the Participant, the
Company shall provide a Separated Participant with a lump sum cash payment equal
to the estimated value of continued health coverage during the Change-in-Control
Health Continuation Period, payable on the 60th day following the Separation
Date. Unless otherwise provided for in any written plan, program, agreement or
arrangement between the Company and a Separated Participant, or as otherwise
agreed to by the Committee in its sole discretion, all other welfare benefits
shall cease as of the Separation Date. Following the Separation Date, the
Separated Participant and his or her dependents shall be entitled to receive
continued health coverage in accordance with rules and provisions under the
Consolidated Omnibus Budget Reconciliation Act of 1985 and the Affordable Care
Act of 2010, if applicable.



10.8
Payment of Separation Benefits to Beneficiaries. Unless otherwise provided in
any written plan, program, agreement or arrangement between the Company and the
Participant, in the event of the Separated Participant's death, all Separation
Benefits that would have been paid to the Separated Participant under this
Section 10 but for his or her death, shall be paid to the Separated
Participant's Beneficiary.



10.9
Other Benefits. Notwithstanding anything contained in the Plan to the contrary,
the Company or the Committee may, in its sole discretion, provide benefits in
addition to the benefits described under this Section 10.



10.10
Right of Company to Cure. If the Separation is by the Participant for Good
Reason under this Section 10, then the Company and/or any of its Subsidiaries
shall be given a reasonable period of time – but not less than 30 days – to cure
the event that constitutes Good Reason (if curable) before the Separation Date.



11.0
PARTICIPANT OBLIGATIONS



11.1
Waiver and Release. As a condition precedent for receiving the Separation
Benefits provided under Section 9 or Section 10 above, a Separated Participant
shall execute a waiver and release substantially in the form attached to the
Plan as Exhibit A on or before the 50th day following the Separation Date.



11.2
Non-Competition. If the Participant’s Separation is without Cause or – for
certain Participants – for Good Reason, then during the Standard Non-Competition
Period or the Change-in-Control Non-Competition Period, as applicable, a
Separated Participant shall not at any time, directly or indirectly, engage in a
Competitive Activity.




14

--------------------------------------------------------------------------------




11.3
Non-Solicitation. During the Standard Non-Solicitation Period or
Change-in-Control Non-Solicitation Period, as applicable, a Separated
Participant shall not at any time, directly or indirectly, whether on behalf of
himself or herself or any other person or entity (x) solicit any client and/or
customer of the Company or any Subsidiary with respect to a Competitive Activity
or (y) solicit or employ any employee of the Company or any Subsidiary for the
purpose of causing such employee to terminate his or her employment with the
Company or such Subsidiary.



11.4
Confidentiality. At all times prior to and following the Separation Date, the
Participant shall not disclose to anyone or make use of any trade secret or
proprietary or confidential information of the Company, including such trade
secret or proprietary or confidential information of any customer or client or
other entity to which the Company owes an obligation not to disclose such
information, which he or she acquires during his or her employment with the
Company, including but not limited to records kept in the ordinary course of
business, except:



(a)
as such disclosure or use may be required or appropriate in connection with his
or her work as an employee of the Company;



(b)
when required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order him or her to divulge, disclose or make accessible such information;



(c)
as to such confidential information that becomes generally known to the public
or trade without his or her violation of this Section 11.4; or



(d)
to the Participant’s spouse, his or her attorneys, and his or her personal tax
and financial advisors as reasonably necessary or appropriate to advance the
Participant’s tax, financial and other personal planning (each an “Exempt
Person”), provided, however, that any disclosure or use of any trade secret or
proprietary or confidential information of the Company by an Exempt Person shall
be deemed to be a breach of this Section 11.4 by the Participant.



11.5
Non-Disparagement. At all times prior to and following the Separation Date, the
Participant shall not make any statements or express any views that disparage
the business reputation or goodwill of the Company and/or any of its
Subsidiaries.



11.6
Resignation as Officer and Director. On or before the Separation Date, the
Separated Participant shall submit to the Company in writing his or her
resignation (as applicable) as (i) an officer of the Company and of all
Subsidiaries and (ii) a member of the Board and of the board of directors of all
Subsidiaries.



11.7
Return of Company Property. Immediately following the Separation Date, the
Participant shall immediately return all Company property in his or her
possession, including but not limited to all computer equipment (hardware and
software), telephones, facsimile machines, smart phones and other communication
devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company, its
customers and clients or its prospective customers and clients.



11.8
Cooperation. Following the Separation Date, the Participant shall give his or
her assistance and cooperation willingly, upon reasonable advance notice with
due consideration for his or her other business or personal commitments, in any
matter relating to his or her position with the Company, or his or her expertise
or experience as the Company may reasonably request, including his or her
attendance and truthful testimony where deemed appropriate by the Company, with
respect to any investigation or the Company's defense or prosecution of any
existing or future claims or litigations or other proceeding relating to matters
in which he or she was involved or potentially had knowledge by virtue of his or
her employment with the Company. In no event shall his or her cooperation
materially interfere with his or her services for a subsequent employer or other
similar service recipient. The Company agrees that (i) it shall promptly
reimburse the Separated Participant for his or her reasonable and documented
expenses in connection with his or her rendering assistance and/or cooperation
under this Section 11.8, upon his or her presentation of documentation for such
expenses and (ii) the Separated Participant shall be reasonably compensated for
any continued material services as required under this Section 11.8.


15

--------------------------------------------------------------------------------






11.9
Enforcement of Section 11. If a Separated Participant materially violates any
provision of this Section 11, he or she shall immediately forfeit any right,
title and interest to any Separation Benefits that have not yet been paid or
provided and shall be required to repay to the Company a cash amount equal to
the value of the Separation Benefits that he or she has already received.



11.10
Enforcement of Non-Competition, Non-Solicitation and Confidentiality Covenants.
In addition to Section 11.9 above, if a Separated Participant violates or
threatens to violate Section 11.2, Section 11.3, and/or Section 11.4 above, the
Company shall not have an adequate remedy at law. Accordingly, the Company shall
be entitled to seek such equitable and injunctive relief as may be available to
restrain the Separated Participant and any business, firm, partnership,
individual, corporation or entity participating in the breach or threatened
breach from the violation of the provisions of Section 11.2, Section 11.3,
and/or Section 11.4 above. Nothing in the Plan shall be construed as prohibiting
the Company from pursuing any other remedies available at law or in equity for
breach or threatened breach of Section 11.2, Section 11.3, and/or Section 11.4
above, including the recovery of damages.



12.0
CLAIMS



12.1
Claims Procedure. If any Participant or Beneficiary, or his or her legal
representative, has a claim for benefits under the Plan which is not being paid,
such claimant may file a written claim with the Committee setting forth the
amount and nature of the claim, supporting facts, and the claimant's address.
Written notice of the disposition of a claim by the Committee shall be furnished
to the claimant within 90 days after the claim is filed. In the event of special
circumstances, the Committee may extend the period for determination for up to
an additional 90 days, in which case it shall so advise the claimant. If the
claim is denied, the reasons for the denial shall be specifically set forth in
writing, pertinent provisions of the Plan shall be cited, including an
explanation of the Plan's claim review procedure, and, if the claim is
perfectible, an explanation as to how the claimant can perfect the claim shall
be provided.



12.2
Claims Review Procedure. If a claimant whose claim has been denied wishes
further consideration of his or her claim, he or she may request the Committee
to review his or her claim in a written statement of the claimant's position
filed with the Committee no later than 60 days after receipt of the written
notification provided for in Section 12.1 above. The Committee shall fully and
fairly review the matter and shall promptly advise the claimant, in writing, of
its decision within the next 60 days. Due to special circumstances, the
Committee may extend the period for determination for up to an additional 60
days.



12.3
Dispute Resolution. Any disputes arising under or in connection with the Plan
(other than disputes arising under or in connection with Sections 11.2, 11.3
and/or 11.4 above) shall be resolved by binding arbitration, to be held in San
Diego, California) or in any other location mutually agreed to by the Company
and the Participant in accordance with the rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.



12.4
Reimbursement of Expenses. If there is any dispute between the Company and the
Participant with respect to a claim under the Plan, the Company shall reimburse
such Participant for all reasonable fees, costs and expenses incurred by such
Participant with respect to such disputed claim; provided, however, that (i)
such Participant is the prevailing party with respect to such disputed claim or
(ii) the disputed claim is settled in the Participant’s favor.



13.0
TAXES



13.1
Withholding Taxes. The Company shall be entitled to withhold from any and all
payments made to the Participant under the Plan all federal, state, local and/or
other taxes or imposts which the Company determines are required to be so
withheld from such payments or by reason of any other payments made to or on
behalf of the Participant or for his or her benefit hereunder.



13.2
Golden Parachute Excise Tax. If the Participant becomes subject to the excise
tax imposed by Code Section 4999 (the “Parachute Excise Tax”), then the Company
and the Participant agree that the aggregate “parachute payment” (as such term
is used under Code Section 280G) shall be reduced to 299.99% of the
Participant’s “base amount” (as such term is used under Code Section 280G) if
such reduction would result in the Participant retaining on an after-tax basis
an amount equal to or greater than the amount that the


16

--------------------------------------------------------------------------------




Participant would have retained had he or she not been subject to the Parachute
Excise Tax. If such reduction occurs under this Section 13.2, the Participant
may select in his or her own discretion what portion of the parachute payments
will be so reduced; provided that such selection fully complies with Code
Section 409A.
 
13.3
Code Section 409A. The Plan is not intended to be subject to Code Section 409A.
Notwithstanding anything contained in the Plan to the contrary, the Committee
shall have full authority to operate the Plan and to override any provision in
the Plan in order for the Plan to be fully compliant – both in form and in
operation – with Code Section 409A.



13.4
No Guarantee of Tax Consequences. No person connected with the Plan in any
capacity, including, but not limited to, the Company and any Subsidiary and
their directors, officers, agents and employees makes any representation,
commitment, or guarantee that any tax treatment, including, but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to amounts payable or provided under the Plan, or paid
to or for the benefit of the Participant under the Plan, or that such tax
treatment will apply to or be available to the Participant on account of
participation in the Plan.



14.0
TERM OF PLAN; AMENDMENT AND TERMINATION OF PLAN



14.1
Term of Plan. The Plan shall be effective as of the Effective Date and shall
remain in effect until the Board terminates the Plan.



14.2
Amendment of Plan. The Plan may be amended by the Board at any time with or
without prior notice; provided, however, that the Plan shall not be amended
during the period commencing on the 180th day immediately preceding a
Change-in-Control Date and ending on the 2nd anniversary of such
Change-in-Control Date without the written consent of each Participant.



14.3
Termination of Plan. The Plan may be terminated or suspended by the Board at any
time with or without prior notice; provided, however, that the Plan shall not be
terminated or suspended during the period commencing on the 180th day
immediately preceding a Change-in-Control Date and ending on the 2nd anniversary
of such Change-in-Control Date without the written consent of each Participant.



14.4
No Adverse Effect. If the Plan is amended, terminated, or suspended in
accordance with Sections 14.2 or 14.3 above, such action shall not adversely
affect the benefits of any Participant (including a Separated Participant) prior
to the date of amendment, termination or suspension.



15.0
MISCELLANEOUS



15.1
No Mitigation. A Separated Participant shall be under no obligation to seek
other employment following the Separation Date and there shall be no offset
against amounts due the Separated Participant under the Plan on account of any
compensation attributable to any subsequent employment.



15.2
Offset. Separation Benefits shall be reduced by any payment or benefit made or
provided by the Company or any Subsidiary to the Participant pursuant to (i) any
severance plan, program, policy or arrangement of the Company or any Subsidiary
not otherwise referred to in the Plan, (ii) the termination-of-employment
provisions of any employment agreement between the Company or any Subsidiary and
the Participant, and (iii) any federal, state or local statute, rule, regulation
or ordinance.



15.3
No Right, Title, or Interest in Company Assets. Participants shall have no
right, title, or interest whatsoever in or to any assets of the Company or any
investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, Beneficiary,
legal representative or any other person. To the extent that any person acquires
a right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.
Subject to this Section 15.3, all payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts; provided, however, that the Company may establish a grantor trust to
provide for the payment of the benefits under the Plan of which the Company is
the grantor within the meaning of subpart E, part I, subchapter J, chapter


17

--------------------------------------------------------------------------------




1, subtitle A of the Code and under which the assets held by such trust will be
subject to the claims of the Company's general creditors under federal and state
law in the event of the Company's insolvency.


15.4
No Right to Continued Employment. The Participant's rights, if any, to continue
to serve the Company as an employee shall not be enlarged or otherwise affected
by his or her designation as the Participant under the Plan, and the Company or
the applicable Subsidiary reserves the right to terminate the employment of any
employee at any time. The adoption of the Plan shall not be deemed to give any
employee, or any other individual any right to be selected as the Participant or
to continued employment with the Company or any Subsidiary.



15.5
Indemnification. During the period that the Executive is the Participant and –
if the Participant becomes a Separated Participant – following the Separation
Date, the Company shall indemnify the Participant or the Separated Participant,
as the case may be, and hold him or her harmless, to the fullest extent
permitted by, and subject to the limitations of Delaware law, for all claims
against him or her by third parties by reason of his or her employment with the
Company and/or any of its Subsidiaries, including without limitation, all costs,
charges and expenses (including attorneys’ fees) whatsoever incurred or
sustained by the Participant or Separated Participant, as the case may be, in
connection with any action, suit or proceeding (other than any action, suit or
proceeding brought by or in the name of the Company against the Participant or
Separated Participant, as the case may be) to which he or she may be made a
party by reason of being or having been a director, officer or employee of the
Company and/or any of its Subsidiaries or his or her serving or having served
any other enterprise as a director, officer or employee at the request of the
Company.



15.6
Clawback. Notwithstanding anything contained in the Plan to the contrary, the
Participant’s paid, granted or awarded incentive compensation shall be subject
to the Company’s Compensation Recovery Policy (as amended from time to time).



15.7
Other Rights. The Plan shall not affect or impair the rights or obligations of
the Company or the Participant under any other written plan, contract,
arrangement, or pension, profit sharing or other compensation plan.



15.8
Governing Law. The Plan shall be governed by and construed in accordance with
the laws of Delaware without reference to principles of conflict of laws, except
as superseded by ERISA and other applicable federal law.



15.9
Severability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent.



15.10
Incapacity. If the Committee determines that the Participant or a Beneficiary is
unable to care for his or her affairs because of illness or accident or because
he or she is a minor, any benefit due the Participant or Beneficiary may be paid
to the Participant's spouse or to any other person deemed by the Committee to
have incurred expense for such Participant (including a duly appointed guardian,
committee or other legal representative), and any such payment shall be a
complete discharge of the Company's obligation hereunder.



15.11
Transferability of Rights. The Company shall have the unrestricted right to
transfer its obligations under the Plan with respect to one or more Participants
to any person, including, but not limited to, any purchaser of all or any part
of the Company's business. No Participant or Beneficiary shall have any right to
commute, encumber, transfer or otherwise dispose of or alienate any present or
future right or expectancy which the Participant or Beneficiary may have at any
time to receive payments of benefits hereunder, which benefits and the right
thereto are expressly declared to be non-assignable and nontransferable, except
to the extent required by law. Any attempt to transfer or assign a benefit, or
any rights granted hereunder, by the Participant or the spouse of the
Participant shall, in the sole discretion of the Committee (after consideration
of such facts as it deems pertinent), be grounds for terminating any rights of
the Participant or Beneficiary to any portion of the Plan benefits not
previously paid.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



18

--------------------------------------------------------------------------------




SCHEDULE A






STANDARD SEPARATION BENEFITS AND OBLIGATIONS
Partici-pant Tier
Good Reason Applies
Sever-ance Multiple
Standard Vesting Continuation Period
Standard Health Continu-ation Period
Standard Non-Competition Period
Standard Non-Solicitation Period
Clients/ Customers
Employees
Tier 1
Yes
2.0x
12 months
24 months
24 months
24 months
24 months
Tier 2
Yes
1.5x
12 months
18 months
18 months
18 months
18 months
Tier 3
No
1.0x
9 months
12 months
12 months
12 months
12 months
Tier 4
No
0.5x
6 months
6 months
6 months
6 months
6 months

     










SCHEDULE B








CHANGE-IN-CONTROL SEPARATION BENEFITS AND OBLIGATIONS
Partici-pant Tier
Good Reason Applies
CIC Sever-ance Multiple
CIC Equity Vesting
CIC Health Continu-ation Period
CIC Non-Competition Period
CIC Non-Solicitation Period
Clients/ Customers
Employees
Tier 1
Yes
2.0x
Time-based equity accelerated vest
Performance-based (other than stock price performance-based equity) pro rata
accelerated vest based on greater of target or to-date performance
Stock price performance equity accelerated vest if CIC price equals or exceed
stock price target
Options/SARs remain exercisable for 90 days
24 months
24 months
24 months
24 months
Tier 2
Yes
1.5x
Same as Tier 1
18 months
18 months
18 months
18 months
Tier 3
Yes
1.0x
Same as Tier 1
12 months
12 months
12 months
12 months
Tier 4
No
0.5x
Same as Tier 1
6 months
6 months
6 months
6 months

     





19

--------------------------------------------------------------------------------




EXHIBIT A


RELEASE
This RELEASE (“Release”) dated as of this ____day of ____________, 20___ between
Encore Capital Group, Inc., a Delaware corporation (the “Company”), and
___________ (the “Employee”).
WHEREAS, the Employee is a participant in the Company’s Executive Separation
Plan (the “Plan”); and
WHEREAS, the Employee’s employment with the Company (has been) (will be)
terminated effective __________________; and
WHEREAS, pursuant to Section ___ of the Plan, the Employee is entitled to
certain compensation and benefits upon such termination, contingent upon the
execution of this Release;
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Plan, the Company and the Employee agree as follows:
1.    The Employee, on [his/her] own behalf and on behalf of [his/her] heirs,
estate and beneficiaries, does hereby release the Company, and any of its
Subsidiaries or affiliates, and each past or present officer, director, agent,
employee, shareholder, and insurer of any such entities, from any and all claims
made, to be made, or which might have been made of whatever nature, whether
known or unknown, from the beginning of time, including those that arose as a
consequence of [his/her] employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Employee or on [his/her]
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort, and including, but not limited to, every claim for front pay,
back pay, wages, bonus, fringe benefit, any form of discrimination (including
but not limited to, every claim of race, color, sex, religion, national origin,
disability or age discrimination), wrongful termination, emotional distress,
pain and suffering, breach of contract, compensatory or punitive damages,
interest, attorneys’ fees, reinstatement or reemployment. If any court rules
that such waiver of rights to file, or have filed on [his/her] behalf, any
administrative or judicial charges or complaints is ineffective, the Employee
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial charges or complaints. The
Employee relinquishes any right to future employment with the Company and the
Company shall have the right to refuse to re-employ the Employee without
liability. The Employee acknowledges and agrees that even though claims and
facts in addition to those now known or believed by [him/her] to exist may
subsequently be discovered, it is [his/her] intention to fully settle and
release all claims [he/she] may have against the Company and the persons and
entities described above, whether known, unknown or suspected.
2.    The Employee acknowledges that [he/she] has been provided at least [21]
[45] days to review the Release and has been advised to review it with an
attorney of [his/her] choice. In the event the Employee elects to sign this
Release prior to the end of this [21] [45]-day period, [he/she] agrees that it
is a knowing and voluntary waiver of [his/her] right to wait the full [21] [45]
days. The Employee further understands that [he/she] has 7 days after the
signing hereof to revoke it by so notifying the Company in writing, such notice
to be received by _____________ within the 7-day period. The Employee further
acknowledges that [he/she] has carefully read this Release, and knows and
understands its contents and its binding legal effect. The Employee acknowledges
that by signing this Release, [he/she] does so of [his/her] own free will and
act and that it is [his/her] intention that [he/she] be legally bound by its
terms.

20

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.


 
ENCORE CAPITAL GROUP, INC. 


 
By:_________________________ 
   Name: 
   Title:
 


_____________________________
[Employee’s Name]












21